

116 HRES 795 IH: Supporting the commitment of the United States to lawfully protect international cultural sites.
U.S. House of Representatives
2020-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 795IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2020Mr. Engel (for himself and Mr. Ryan) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONSupporting the commitment of the United States to lawfully protect international cultural sites.
	
 Whereas President Trump threatened to strike locations in Iran that are at a very high level & important to Iran & the Iranian culture; Whereas the United States has a proud history of protecting and avoiding intentional damage to and destruction of sites of historical and cultural significance, even and especially in times of armed conflict;
 Whereas President Abraham Lincoln’s Lieber Code of 1863 expresses that cultural property should be protected in times of armed conflict;
 Whereas, during World War II, Supreme Allied Commander Dwight D. Eisenhower issued an order that military forces are bound to respect historical monuments so far as war allows;
 Whereas, following World War II, the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict (Hague Convention), to which the United States is a party, requires that State Parties refrain from any act directed by way of reprisals against cultural property and solidified the principle that cultural property should not be targeted during conflict except in cases of imperative military necessity;
 Whereas, the most recent Department of Defense Law of War Manual, revised in 2016, specifically prohibits acts of hostility … directed against cultural property in the absence of imperative military necessity;
 Whereas, in 2004, the United Nations International Criminal Tribunal for the former Yugoslavia convicted those responsible for the intentional shelling of the Old City of Dubrovnik in Croatia, a World Heritage Site;
 Whereas the Protect and Preserve International Cultural Property Act (Public Law 114–151) advanced the protection of cultural property at risk from conflicts in Syria and elsewhere and established an interagency Cultural Heritage Coordinating Committee at the U.S. Department of State;
 Whereas, in 2017, the United Nations Security Council condemned the unlawful destruction of cultural property in Resolution 2347, a resolution for which the United States voted, and affirmed that directing unlawful attacks against cultural sites and buildings may constitute a war crime;
 Whereas section 1279C of the National Defense Authorization Act of 2018 (Public Law 115–91; 10 U.S.C. 113 note) designated a Coordinator for Cultural Heritage Protection at the Department of Defense to help ensure the protection of cultural property, including adherence to the Hague Convention;
 Whereas, on January 7, 2020, when asked about the prospect of targeting cultural sites in Iran, Secretary of Defense Mark Esper stated that we will follow the law of armed conflict;
 Whereas, on January 7, 2020, Secretary of State Mike Pompeo stated that every target that’s being reviewed, every effort that’s being made will always be conducted inside the international laws of war; and
 Whereas, it is the established policy of the United States to protect international cultural property abroad, including that of religious communities and ethnic minorities: Now, therefore, be it
	
 That it is the sense of the House of Representatives that— (1)the intentional targeting or destruction of cultural property in the absence of imperative military necessity is a violation of the law of armed conflict and runs counter to the values of the United States;
 (2)the United States is committed to following the law of armed conflict and international agreements to which it is a party, including the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict; and
 (3)the President should not order the United States military or other government agencies or employees to commit war crimes or other violations of the international law of armed conflict or threaten to do so.
			